Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 11 (amended)
In line 1, replace “the compressor system of claim 1” with ---the compressor system of claim 2---.

Allowable Subject Matter
Claims 2, 8-12 and 15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 2, and specifically does not teach or suggest “…a heat removal arrangement arranged between the anti-surge valve and the suction side of the first compressor, the heat removal arrangement comprising an anti-surge cooler comprised of a heat exchanger arranged along the anti-surge line downstream of the anti-surge valve and upstream of the gas feeding line and in heat exchange relationship with a cooling medium to remove heat from a gas flowing from the anti-surge valve to the first compressor; and a quench valve which is fluidly coupled to a reservoir containing a condensed gas separated from the gas processed by the first compressor and delivered at the quench valve at a pressure higher than a gas pressure at the suction side of the first compressor, wherein the quench valve is further fluidly coupled between the anti-surge valve and the suction side of the first compressor and is arranged and controlled for spraying a flow of said condensed gas in a gas stream flowing through the anti-surge line.”
The closest prior art of record (US 8,676,554 to Ebisawa et al.) does not teach the heat removal arrangement further comprising a quench valve fluidly coupled to a reservoir and also coupled between the anti-surge valve and the suctions side of the first compressor, as claimed, and arranged and controlled  for spraying a flow of the condensed gas in a gas stream flowing through the anti-surge line. Although Ebisawa teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763